DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 1-18 is withdrawn in view of the newly discovered reference(s) to CN101179607, Wang et al. Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 recites the limitation "sidewalls" in lines 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-7,15-18 recites the limitation "upper wall" in line 1 of claim 4 and line 15 of claim 15.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-3,9-13 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Wang et al. (CN101179607).
As to claim 1, Wang et al. discloses a battery for a mobile device (figure 4), the battery comprising: a battery housing including an inner wall (figure 8 number 35), an opposing outer wall (figure 8 number 34) , a rear wall (figure 8 bottom), and an opposing forward wall (figure 8 top), the rear and forward walls each joining the inner and outer walls; an electrical contact (figure 8 next to 35) disposed on the inner wall, the electrical contact configured to engage with an electrical interface within a device housing of the mobile device; a seal (figure 8 number 20) on the inner wall surrounding the electrical contact and a further portion of the inner wall, and configured to engage a complementary surface within the device housing; a hook (figure 8 number 32) extending from the forward wall and configured to engage the device housing to establish a pivot axis of the battery housing during insertion and removal of the battery; and a latch (figure 4 number 40) extending from the rear wall, the latch biased towards an extended position to secure the battery within the device housing, and movable to a retracted position to release the battery from the device housing.
As to claim 2, Wang et al. discloses wherein the seal defines a perimeter of the inner wall, extending around an edge of the inner wall adjacent to the rear wall, the forward wall and the sidewalls (figure 8 number 20,33).

As to claim 3, Wang et al. discloses wherein the further portion of the inner wall is configured to lie adjacent to an additional device component, such that the seal protects the electrical contact, the electrical interface, and the additional device component from environmental ingress (figure 4 number 60).
As to claim 9, Wang et al. discloses wherein the latch includes a contact surface to receive pressure for moving the latch to the retracted position: and wherein the contact surface is configured to extend through a cutout in a rear portion of the device housing when the battery is installed (figure 5 number 30) .
As to claim 10, Wang et al. discloses wherein the latch includes a button defining the contact surface (figure 5 number 40).
As to claim 11, Wang et al. discloses wherein the latch includes a plurality of locking surfaces configured to engage with a ledge within the device housing (figure 5 number 30).
As to claim 12, Wang et al. discloses wherein the battery housing includes: (i) an inner housing defining the inner N all, and inner portions of the rear wall, the forward wall, and the sidewalls, and (ii) an outer housing joined to the inner portion, defining the outer wall and outer portions of the rear wall, the forward wall and the sidewalls (figure 8 number 35,33).
As to claim 13, Wang et al. discloses wherein the inner housing and outer housing are joined by a weld (paragraph 0051).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN101179607).
	Wang et al. discloses the battery housing described above. Wang et al. fail to disclose wherein the latch is coupled to the rear wall via a living hinge. Wang et al. discloses wherein the latch is coupled to the rear wall via spring (figure 5 number 41). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Wang et al. with wherein the latch is coupled to the rear wall via a living hinge in order to provide optimal results in absence of unexpected results. 
3.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN101179607) in view of Johnson (GB2294357).
	Wang et al. discloses the battery housing described above. Wang discloses that the hooks are integrally formed with the inner housing (figure 8 number 32). Wang et al. fail to disclose that the latch is integrally formed with the inner housing. Brunette teaches that the latch is integrally formed with the inner housing wherein such a system provides more positive engagement and the battery pack is less likely to become detached if the telephone is dropped or subject to other shock (col. 1, parags 4-5).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Wang et al. with that the latch is integrally formed with the inner housing wherein such a system provides more positive engagement and the battery pack is less likely to become detached if the telephone is dropped or subject to other shock (col. 1, parags 4-5).
Allowable Subject Matter
Claims 4-7,15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach or suggest a hood extending beyond the rear wall and wherein the hood includes a stop defining a limit to the extended position of the latch. Applicant teaches that the hood 504 protects the contact surface 320 from accidental contact, e.g. when the device 100 is dropped. Accidental impact to the rear of the device 100 may strike the hood 504 rather than the contact surface 320, preventing accidental ejection of the battery 116.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724